          Case 2:19-cv-01131-APG-NJK Document 42 Filed 01/06/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 MARLENE ROGOFF,                                        Case No.: 2:19-cv-01131-APG-NJK

 4          Plaintiff                                                   Order

 5 v.

 6 NATIONAL CREDIT SYSTEMS, INC.,

 7          Defendant

 8         Under the scheduling order, the proposed joint pretrial order was due 30 days after my

 9 November 2, 2020 ruling on defendant National Credit Systems, Inc.’s motion for judgment on

10 the pleadings. ECF No. 17 at 2. The proposed joint pretrial order is now overdue.

11         I THEREFORE ORDER the parties to file the proposed joint pretrial order by February

12 5, 2021. Failure to comply may result in sanctions, including dismissal with prejudice.

13         DATED this 6th day of January, 2021.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
